DETAILED ACTION
This action is in response to the RCE filed 11/14/2022 in which claims 1 and 11 have been amended;, claims 4, 8 and 21 have been canceled and claims 1-3, 5-7, 9-20 and 22 are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered, but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current action and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below. While both Meng and Lv have been previously cited in rejections, Applicants’ arguments are not seen to apply to the updated rejection which no longer cites Kiser and now cites Meng as the primary reference.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “the outlet”.  There is insufficient antecedent basis for this limitation in the claim. It should be corrected to “the backflow outlet”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reducing agent injector system” in claim 1 is being interpreted to be as shown in Fig. 1, i.e. a reducing agent solution which is supplied to a fluid conduit of the system upstream of the reactor optionally including a pump (see Fig.1 and [0038]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 9-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,942,807 (hereinafter “Meng”) in view of Guocheng Lv, Zhaohui Li, Wei-Teh Jiang, Caren Ackley, Nancy Fenske, Nick Demarco, Removal of Cr(VI) from water using Fe(II)-modified natural zeolite, Chemical Engineering Research and Design, Volume 92, Issue 2, 2014, Pages 384-390 (hereinafter “Lv”) 
Regarding claim 1 Meng discloses a system for removing chromium from an aqueous medium comprising: 
a reducing agent (C4/L40-50) introduced to the raw aqueous medium to form a reducing solution; 
a reactor media (iron filings) housed in a reactor media unit (column 2) comprising a column, wherein the reducing agent is injected upstream of the reactor, and 
where it is disclosed chemicals can be dosed via an on-line mixer or injection port with metering pump (i.e. a reducing agent injector system) and so it would have been obvious to include such a reducing agent injector system upstream of the reactor; and 
a solids filtration unit (sand filter 3) in fluid communication with the reactor media unit, wherein the reducing solution is introduced to the reactor media unit in an upflow direction and a resultant flow exits the reactor media unit and is then introduced to the solids filtration unit in a downflow direction to produce a treated aqueous medium; (Figs. 1-2; C4/L45-48; C5/L18-20, 58-67). Where specifically the flow is shown to be in an upflow direction through the iron bed filter 2 and in the down flow direction for the sand filter; Figs. 1-2, and would therefore have been obvious to use those flow directions.
Meng does not disclose the reactor media comprising a zeolite, wherein the zeolite is clinoptilolite.
However, with regard to clinoptilolite, Lv discloses that Fe(II)-treated natural zeolite clinoptilolite is also known to be used for removal of chromium from water, i.e. instead of zero valent iron (such as used by Meng C1/L8-33) using flow through a packed column tests, i.e. a continuous filtration process, (Title, Abstract, Introduction, 2.1 Materials, throughout).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Meng by substituting for the iron filings the Fe(II)-treated natural zeolite clinoptilolite as used by Lv because this involves the simple substitution of known iron based heavy metal/CrVI reducing particle beds for use in removing chromium from water to obtain the predictable results of successfully removing chromium from water. 
Regarding claims 2-3 Meng in view of Lv discloses the system of claim 1, and with regard (claim 2) wherein the reducing agent is a transitional metal based reducing agent or (claim 3) wherein the reducing agent is ferrous sulfate, Meng discloses a reducing agent may be added before the iron column in order to “control the reactivity of the iron bed and improve the removal and destruction of contaminants” (C4/L45-50), the reducing agent is not limited but only ozone and hydrogen peroxide are suggested specifically at this location. However further it is disclosed that additional oxidizers and coagulants including iron chloride and iron sulfate “are used to achieve complete removal of target contaminants from water” and may be added between the iron filter bed and the sand filter (C5/L37-44). The addition of the iron chloride and/or iron sulfate before the iron bed, while not specifically disclosed is this order, is seen as obvious to one of skill in the art at the time of the invention, because it merely involves the rearrangement of the disclosed steps (which is obvious in itself; MPEP 2144.04(IV)(C.) “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”), and which would be obvious further because oxidizers may be added before the iron column and iron chloride/iron sulfate are also known oxidizers for the target contaminant, CrVI.
Regarding claim 5-6 Meng in view of Lv discloses the system of claim 1, wherein the zeolite is a (iron)Fe-loaded zeolite (Lv). 
Regarding claim 9 Meng in view of Lv discloses the system of claim 1, wherein the solids filtration unit is pictured to be a vertical column, and further it is disclosed it is known to use sand in a column (Meng C1/L36-39), and thus it is seen as obvious to use the sand filter in the form of a vertical column.
Regarding claim 10 Meng in view of Lv discloses the system of claim 1, wherein the aqueous medium is water from a drinking water source (Meng C2/L50-54). 
Regarding claim 11 Meng discloses a continuous method of removing chromium from an aqueous medium comprising: 
providing a feed water (raw aqueous medium) and contacting it with a reactor/column 3 containing iron filings;
when the feed water solution contacts the iron filings, it then inherently forms a solution of Fe in the water, i.e. a reducing agent; this solution of feed water and Fe/reducing agent is further contacted with the iron filings (reactor media) as it flows through the column 3 in an upflow direction; this thus discloses the limitations “providing a raw aqueous medium and a reducing agent to form a solution; contacting the solution with a reactor media in an upflow direction, the reactor media contained in a column”; 
wherein inherently the hexavalent chromium is reduced by the Fe solution and the Fe-reducing agent is oxidized;
capturing, by a solids filtration unit (sand filter 3) which is operated in a downflow direction, the reduced chromium and oxidized Fe-reducing agent; and 
releasing a treated aqueous medium having a reduced or non-detectable level of chromium; Figs. 1-2; C4/L45-50; C5/L18-20, 58-67. Wherein the flow is shown to be in an upflow direction through the iron bed filter 2 and in the down flow direction for the sand filter; Figs. 1-2, and would therefore have been obvious to use those flow directions.
Meng does not disclose the reactor media comprising clinoptilolite.
However, with regard to clinoptilolite, Lv discloses that Fe(II)-treated natural zeolite clinoptilolite is also known to be used for removal of chromium from water, i.e. instead of zero valent iron (such as used by Meng C1/L8-33) using flow through a packed column tests, i.e. a continuous filtration process, (Title, Abstract, Introduction, 2.1 Materials, throughout).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Meng by substituting for the iron filings the Fe(II)-treated natural zeolite clinoptilolite as used by Lv because this involves the simple substitution of known iron based heavy metal/CrVI reducing particle beds for use in removing chromium from water to obtain the predictable results of successfully removing chromium from water. 
Alternately/additionally with regard to the reducing agent, Meng discloses a reducing agent may be added before the iron column in order to “control the reactivity of the iron bed and improve the removal and destruction of contaminants” (C4/L45-50), the reducing agent is not limited but only ozone and hydrogen peroxide are suggested, which would not be of the type captured by the sand filter . Further it is disclosed that additional oxidizers and coagulants including iron chloride and iron sulfate “are used to achieve complete removal of target contaminants from water” and may be added between the iron filter bed and the sand filter (C5/L37-44). The addition of the iron chloride and/or iron sulfate before the iron bed, while not specifically disclosed is this order, is seen as obvious to one of skill in the art at the time of the invention, because it merely involves the rearrangement of the disclosed steps (which is obvious in itself; MPEP 2144.04(IV)(C.) “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”), and which would be obvious further because oxidizers may be added before the iron column and iron chloride/iron sulfate are also known oxidizers for the target contaminant, CrVI.
Note: In the combined invention it is noted that the reducing agent may be either the Fe(II) supplied by the loaded zeolite, OR the ferric chloride/sulfate added before the reactor; in either arrangement inherently the this invoels “providing a raw aqueous medium and a reducing agent to form a solution; contacting the solution with a reactor media in an upflow direction, the reactor media contained in a column reducing hexavalent chromium in the solution; oxidizing the reducing agent; capturing, by a solids filtration unit, the reduced chromium and the oxidized reducing agent”; see MPEP 2112 with regard to inherent properties.
Regarding claim 12 Meng in view of Lv discloses the method of claim 11, wherein the reduced chromium is trivalent chromium (Meng C5/L58-67). 
Regarding claim 13 Meng in view of Lv discloses the method of claim 11, and while not superficially disclosed, in the  process disclosed and detailed above, which uses the same Fe-loaded clinoptilolite in a column, it will inherently occur that:
(claim 13) the reducing and oxidizing will occur in or on the reactor media; 
(claim 14)  the reduced chromium and the oxidized reducing agent are insoluble and co-precipitate;
(claim 15) the reduced chromium and the oxidized reducing agent pass through the reactor media; and
(claim 16) adsorbing the reduced chromium on the oxidized reducing agent; see MPEP 2112. 
Regarding claims 17-18 Meng in view of Lv discloses the method of claim 11, wherein the reduced level of chromium is less than 3 µg/L and 5 µg/L (C5/L58-67; i.e. 3 and 5 bbp, seen to be the total chromium).
Regarding claim 19-20 Meng in view of Lv discloses the method of claim 11, further comprising; backwashing the sand filter to recover/release iron particles from the upstream filter (Meng C4/L27-29, C5/L6-15); which would thus inherently involves releasing and collecting the captured reduced chromium and oxidized reducing agent; see MPEP 2112.
Regarding claim 22 Meng in view of Lv discloses the system of claim 1, further comprising; backwashing the sand filter to recover/release iron particles from the upstream filter (Meng C4/L27-29, C5/L6-15); but it is not specifically disclosed that it is accomplished via “a backflow inlet and a backflow outlet in fluid communication with the solids filtration unit”, and “by connecting a fresh water source to the backflow inlet and opening the outlet such that fresh water flows in an upflow direction from the backflow outlet through the solids filtration unit and out of the backflow outlet to release and collect the captured reduced chromium and oxidized reducing agent”.  
However, the usual filter outlet may/will function as a backflow inlet and the usual filter inlet can/will function as a backflow outlet in fluid communication with the solids filtration unit.
Further, the limitation “wherein the solids filtration unit is periodically backwashed by connecting a fresh water source to the backflow inlet and opening the outlet such that fresh water flows in an upflow direction from the backflow outlet through the solids filtration unit and out of the backflow outlet to release and collect the captured reduced chromium and oxidized reducing agent” is a functional limitation. This functional limitation does not further define over the prior art because the structure disclosed by Meng in view of Lv would be capable of being used this way; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Meng in view of Lv in view of US7025887 (hereinafter “Kirts”).
Regarding claim 7 Meng in view of Lv discloses the system of claim 1, wherein the solids filtration unit is a sand filter, which is a vertical column (Fig. 1), but does not specifically discloses it includes graded sand. However Kirts discloses a system for removing toxic metals from storm water runoff to provide clean water which includes removing chromium and uses a vertical column of graded sand for filtration and removing toxic metals (Figs. 4, 10-11; claim 9, C5/L54-61; C6/L24-28).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Meng in view of Lv by using a column of graded sand for the sand filter further filtering the contaminated water as in Kirts because this will help further purify the contaminated water.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773